PER CURIAM:
Aura LaBro Karagiannopoulos seeks to appeal the district court’s order denying her motion for a default judgment. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Karagiannopoulos seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. See Harvey Const. Co. v. Robertson-CECO Corp., 10 F.3d 300, 304 (5th Cir.1994). Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.